Opinion by
Dallinger, J.
The question in this case is whether a 12 percent French luxury tax should be included in the dutiable value of merchandise imported from France. From the record and in view of various decisions of the Customs Court and the Court of Customs and Patent Appeals, which finally decided adversely to the importer in Roger & Gallet v. United States (24 C. C. P. A. 46, T. D. 48331), the court was satisfied that the petitioners acted in good faith and that the entry of the merchandise at a less value than that returned on final appraisement was without any intention to defraud the revenue of the United States, to conceal or misrepresent the facts, or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.